DECISION
The application of the above-named defendant for a review of the sentence of 75 years + 10 years for use of a weapon; Consecutive; DANGEROUS imposed on June 18,1982, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board agrees unanimously that the sentence imposed was proper and just.
We wish to thank Chris Ragar of the Montana Defender Project for his assistance to the Defendant and to this Court.
*3SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, John S. Henson, Thomas A. Olson